UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 SHAWALI KHAN,

         Petitioner,
                v.                                        Civil Action No. 08-1101 (JDB)
 BARACK OBAMA, et al.,

         Respondents.



                                            ORDER

        Upon consideration of petitioner's motion for judgment on the record, the supporting and

opposing memoranda, arguments made by counsel at the hearing on June 12, 2009, and the entire

record herein, and for the reasons stated in the memorandum opinion accompanying this order, it

is hereby ORDERED that petitioner's motion is DENIED. The Court will hold a status

conference in this matter on August 26, 2009 at 9:00 a.m. in Courtroom 8.

        SO ORDERED.


                                                                   /s/
                                                           JOHN D. BATES
                                                        United States District Judge

Date:     July 31, 2009